Citation Nr: 0521835	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1956 to 
September 1960.  He also had periods of Naval Reserve service 
from December 20, 1965 to December 15, 1978 and was in the 
Air National Guard from January 1969 to June 1994.  



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Fort Harrison, 
Montana, VA Regional Office (RO).  
This case has previously come before the Board.  In May 2001, 
the Board remanded the matters to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A chronic lumbar spine disorder, to include arthritis, 
was not manifest in active duty, active duty for training or 
inactive duty for training, nor within one year of separation 
from active service.  

2.  A right knee disorder, to include arthritis, was not 
manifest in active duty, active duty for training or inactive 
duty for training, nor within one year of separation from 
active service.    


CONCLUSIONS OF LAW

1.  A lumbar spine disability, to include arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.307, 3.309 (2004).

2.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claims.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the March 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
also notes that the veteran was provided with an inclusive 
letter of notification in January 1999, prior to the VCAA and 
prior to the initial December 1999 rating decision.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claim and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2004).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

Lumbar Spine Disorder

In this case, the appellant asserts that he has a lumbar 
spine disorder as a result of an injury sustained in May 1978 
while on active duty for training (ACDUTRA).  A June 1978 
private record of treatment reflects complaints of back pain 
after twisting his back.  The accident occurred 5 days 
earlier when he moved a dishwasher and later in the afternoon 
felt pain.  The assessment was acute low back syndrome.  A 
June 1978 lumbar spine x-ray was interpreted as showing a 
slightly narrow L5 interspace that could be due to 
degenerative disc disease at that level.  The Board notes 
that a December 2004 Memorandum reflects the service 
department certified that the service records, to include 
active duty and ACDUTRA dates in 1978 and Naval Reserve 
service medical records from December 1964 to December 1978, 
are unavailable.  The September 2003 VA examiner noted the 
reported injury in 1978 but found no evidence for service 
connection.  The March 2005 VA examiner specifically stated 
that the appellant's back problems, to include osteoarthritis 
of the lumbar spine, were likely not related to the 1978 
injury.  The Board notes that the February 1979 entrance 
examination report shows the spine was normal.  A March 1981 
examination report also shows the spine was normal.  He 
denied recurrent back pain and arthritis in January 1982, 
October 1982, March 1985 (a history of arthritis, rheumatism 
or bursitis was explained as a history of bursitis at age 
16), and March 1989.  Even assuming that the injury in May 
1978 occurred during a period of ACDUTRA, service connection 
is not warranted.  The Board notes the June 1978 x-ray 
showing possible lumbar degenerative disc disease; however, 
there is nothing to link that to any period of active service 
or ACDUTRA.  The March 2005 examiner noted that finding in 
concluding that the veteran's back problems were less likely 
than not related to any injury in May 1978.

The appellant has also contended that he had recurrent back 
pain in association with border patrol duty during ACDUTRA in 
the 1990s.  The Board notes that he denied recurrent back 
pain in February 1993 and a February 1993 examination report 
shows the spine was normal.  Moderate osteoarthritis of the 
lumbar spine was shown on VA x-rays in May 1999.

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and his opinion is not 
competent in regard to relating any back disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the competent, probative 
opinions, supported by complete rationales, to be more 
persuasive.  There is no competent evidence linking a current 
lumbar spine disorder to service and arthritis was not shown 
within the initial post active service year.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  



Right Knee Disorder

The appellant asserts that a right knee disorder is related 
to service.  Essentially, he asserts that wear on the knee in 
association with his duty on border patrol lead to a right 
knee disorder.  The Board notes that the appellant has stated 
that he had a right knee injury prior to service.  In that 
regard, the Board notes that, generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation provides expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  At service 
entrance, the lower extremities were  normal.  A right knee 
disorder was not noted on the service entrance examination.  
Therefore, the veteran is entitled to a presumption of 
soundness at service entrance.  There is no evidence to rebut 
the presumption of sound condition at service entrance.

Service medical records are negative for a right knee injury, 
or findings, complaints, or a diagnosis of a right knee 
disorder.  The August 1960 separation examination report 
shows the lower extremities were normal.  A November 1974 
separation examination shows the lower extremities were 
normal.  While he indicated that he had or had had arthritis, 
rheumatism or bursitis on examination in February 1979, 
examination showed the lower extremities were normal.  A 
March 1981, March 1985, March 1989 and a February 1993 report 
of examination show the lower extremities were normal.  He 
denied a trick or locked knee and arthritis in March 1981, 
January 1982, October 1982, March 1985, March 1989, and 
February 1993.  Post service records reflect a diagnosis of 
osteoarthritis in 1999.  There is, however, no competent 
evidence that any right knee disorder, to include 
osteoarthritis is related to service.  As noted, the 
appellant's opinion is not competent as to whether a right 
knee disorder is related to any period of service.  The more 
probative evidence establishes that a right knee disorder, to 
include osteoarthritis, is not related to service.   The 
September 2003 VA examiner specifically stated that there was 
no evidence that a right knee disorder was related to 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


